DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.       Claims 1, 4, 6, 8-15 have been amended, claims 2-3, 7, 18 have been cancelled, claims 16-17 have been withdrawn and claims 1, 4-6, 8-17 are pending as amended on 04/29/21. 
4.       The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 04/29/21. In particular, claim 1 has been amended to include features from claims 3, 7, 18. Now, the scope of independent claim 1 and the claims depends from claim 1 are changed. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
7.        Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CHINA 201911039770.6 10/29/2019 filed on 03/22/21.

Response to Amendment
8.         Applicant's amendment filed on 04/29/21, has been fully considered and entered. 

Response to Arguments
9.        Applicant's arguments with respect to the rejection of claims 1, 3-15, 18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 04/29/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.  
10.        Applicant's arguments with respect to the rejection of claims 1, 3-12 under 35 U.S.C. 102(a)(1) as being anticipated by Yang (L. Yang, et al, Application of ionic liquid and polymeric ionic liquid as shale hydration inhibitors, Energy Fuels, 2017, 31, 4308-4317), claim 13 under 35 U.S.C. 103 as being unpatentable over Yang in view of Zhang (B. Zhang, et al, Efficient heterogeneous functionalized polymer ionic liquid catalyst for the synthesis of ethylene carbonate via the coupling of carbon dioxide with ethylene oxide, RSC Adv., 2014, 4, 20506-20515), claims 15 under 35 U.S.C. 103 as being unpatentable over Yang in view of Geiger (US 4324684), and claims 18 under 35 U.S.C. 103 as being unpatentable over Yang filed on 04/29/21, have been fully 7N2H11), and thus a molecular weight of >3500 corresponds to a degree of polymerization of 29 or more. As such, Yang does not actually disclose a degree of polymerization of 40 to 200. Moreover, contrary to the Office’s assumption, the molecular weight of >3500 should not be understood as encompassing any arbitrary value larger than 3500. Referring to section 2.2 of Yang, “The molecular weights of polymers PV-1, PV-2, and PV-3 were in the ranges of 500-1000, 1000-3500, and >3500, respectively, according to the molecular weight cutoff of the dialysis bag used in the purification process.” Therefore, the “>3500” value merely reflects the purification setup (specifically, the dialysis bag) for the product mixture comprising polymers with various degrees of polymerization, and merely shows that there exist some polymers having >3500 molecular weight, in other words 29 or more repeating units. However, one of ordinary skill in the art would not understand Yang as teaching “a degree of polymerization within a range of 40-200” simply by the presence of some polymers having a degree of polymerization of 29 or more” (please See remarks page 11, para 3).
          It has been noted that Applicants agree about the molecular weight of >3500 corresponds to a degree of polymerization of 29 or more.  The degree of polymerization of 29 or more encompasses instantly claimed degree of polymerization of 40 to 200. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the 
          Since the claimed polymer of degree of polymerization, e.g. ionic liquid shale inhibitor for drilling fluid is obvious over Yang, the properties of the polymer such as viscosity of (2-10) mPa.s at a temperature of 25 0C would necessarily be the same as claimed.  If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
11.        Applicant's arguments with respect to the rejection of claims 1, 3-4, 6-10 under 35 U.S.C. 102(a)(1) as being anticipated by Salamone (J. C. Salamone, et al, Syntheisis and homopolymerization studies of vinylimidazolium salts, Polymer, 1973, 14, 639-644), and claim 14 under 35 U.S.C. 103 as being unpatentable over Salamone filed on 04/29/21, have been fully considered but are moot in view of amendment. Salamone does not disclose the amended features. Accordingly, previous rejections have been withdrawn.  

13.       Affirmation of the election/restriction by applicants is acknowledged.

Scope of the Elected Invention
14.      Claims 1, 4-6, 8-17 are pending in this application.  Claims 16-17 are withdrawn in an amendment filed on 04/29/21.  The scope of the elected subject matter that will be examined and searched is as follows:
            Claims 1, 4-6, 8-15 are drawn to a method, wherein Species are cationic monomer having R1=vinyl, R2=ethyl, and anionic monomer=bromide (exampe 1), and  free radical polymerization with initiator a composition of ammonium persulfate and sodium sulfide (claim 15).

Claim Rejections - 35 USC § 103
15.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.       Claims 1, 4-6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (L. Yang, et al, Application of ionic liquid and polymeric ionic liquid as shale hydration inhibitors, Energy Fuels, 2017, 31, 4308-4317). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
          Regarding claims 1, 4-6, 8-12, Yang discloses a method of preparing an ionic liquid shale inhibitor for drilling fluid, the method comprising subjecting the imidazole based ionic liquid to a free radical polymerization reaction in water environment under an inert atmosphere, wherein the polymerization reaction is represented in scheme 1:



                                                                                       (section 2.2 and 3.2, scheme 1).
           Yang further discloses molecular weight of the polymer in the range of >3500 (section 2.2), encompassing claimed degree of polymerization range 40-200. It is well-settled that where claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 267 (CCPA 1976). In cases, such as the one here, where “the claimed ranges are completely encompassed by the prior art, the [obviousness] conclusion is even more compelling than in cases of mere overlap” and “shifts the burden to the applicant to show that his invention would not have been obvious.” In re Peterson, 315 F.3d 1325, 
         Since the claimed polymer of degree of polymerization, e.g. ionic liquid shale inhibitor for drilling fluid is obvious over Yang, the properties of the polymer such as viscosity of (2-10) mPa.s at a temperature of 25 0C would necessarily be the same as claimed.  If there is any difference between the product of prior arts and the product of the instant claims, the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Claim Rejections - 35 USC § 103
18.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19.       The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
20.         Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Zhang (B. Zhang, et al, Efficient heterogeneous functionalized polymer ionic liquid catalyst for the synthesis of ethylene carbonate via the coupling of carbon dioxide with ethylene oxide, RSC Adv., 2014, 4, 20506-20515).
            Yang includes the features of claim 1 above.
 Regarding claim 13, Yang discloses commercial ionic liquid 1-vinyl-3-ethylimidazolium bromide (section 2.1). Although, claim 13 discloses the preparation of method of ionic liquid, a precursor in the claim 1 method step, the ionic liquid is considered as a ‘product by process.’ Since Yang discloses commercial ionic liquid such as 1-vinyl-3-ethylimidazolium bromide (section 2.1), the product by process claim is only allowable if the product as such fulfills the requirement of patentability. Product-by process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  
Alternatively, Yang does not disclose the synthesis method of the ionic liquid
0C under nitrogen atmosphere for 24 hr followed by purification and drying (page 20507, para 3).
It would have been obvious to one with ordinary skill, in the art at the time of invention, to react equimolar 1-vinyl-imidazole and 1-bromoethane at 70 0C under nitrogen atmosphere for 24 hr followed by purification and drying, as taught by Zhang to obtain ionic liquid 1-vinyl-3-ethylimidazolium bromide.
21.        Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above and further in view of Salamone (J. C. Salamone, et al, Syntheisis and homopolymerization studies of vinylimidazolium salts, Polymer, 1973, 14, 639-644).
            Yang includes the features of claim 1 above.
            Regarding claim 14, Yang discloses the method comprises: initially dissolving the imidazole-based ionic liquid in water, and then carrying out the polymerization reaction in an inert atmosphere (section 2.2). Yang does not disclose the weight ratio of the imidazole-based ionic liquid relative to water is within a range of 1: 3-5; before the polymerization reaction is carried out, an inert gas is introduced into a mixed solution of the imidazole-based ionic liquid and the water to remove oxygen. 
            However, Salamone discloses a method of preparing a homo-polymeric polymeric imidazole based ionic liquid, the method comprising subjecting the imidazole based ionic liquid to a free radical polymerization reaction in water environment under an inert atmosphere, wherein the polymerization reaction monomers comprising imidazole-based ionic liquid (page 639-640). Salamone specifically discloses 3-n-
            It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Yang with the ratio of ionic liquid monomer:water (1:4.98) and purge the reaction vessel with the inert gas as taught by Salamone to remove oxygen for carrying out polymerization reaction in an inert atmosphere to obtain polymeric imidazole-based ionic liquid. 
           A prima facie case of obviousness exists for the method, Salamone discloses overlapping ratio range of the ionic liquid and water. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
22.       Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Geiger (US 4324684).                           
           Yang includes the features of claim 1 above.
           Regarding claim 15, Yang discloses the polymerization reaction conducted at temperature 60 0C for 4 hr in the presence of ionic liquid 1-vinyl-3-ethylimidazolium bromide (6g) and V-50 initiatior (50 mg) (molar ratio 1:16; section 2.1-2.2), fall into instant claimed molar ratio of ionic liquid:radical initiator (100: 0.05-10) but Yang does not disclose the free radical initiator is a composition of ammonium persulfate and sodium sulfate.

        It would have been obvious to one with ordinary skill, in the art at the time of invention, to substitute in Yang a free radical initiator with well known free radical initiator comprising ammonium persulfate and sodium sulfate, as taught by Geiger for polymerizing vinyl type of monomers.

Conclusion
23.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768